Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Kim EP2708998A2 (hereafter Kim) teaches a method and an apparatus for displaying icons on a mobile terminal are provided. The method of displaying icons in a mobile terminal includes displaying an application execution screen, receiving a display termination command with respect to an application, generating a thumbnail image with respect to an execution screen of the application when the display termination command is received, converting the thumbnail image to display a quick icon, and displaying the quick icon.
Nishimura JP2015125567A (hereafter Nishimura) teaches performing multi-window mode operation with simple manipulation. stores therein a history of the applications displayed in the multiple windows. The control unit starts the first and second applications on the basis of the history stored in the memory upon receiving a start trigger. The display processing unit displays windows of the first and second applications in first and second areas, respectively obtained by dividing a screen into the first and second area.
DE VRIES et al. Pub. No. US 2017/0357520 A1 (hereafter De Vries) teaches managing user interfaces. In a method, at a device with one or more processors and memory, prior to displaying a first application, a user input is received, the user input, when received initiating display of the first application. In response to receiving the user input, the first application is displayed. It determined whether a predetermined criteria is met. In accordance with a determination that the predetermined criteria is met, a 
 Neither Kim nor Nishimura nor De Vries, anticipate or render obvious the combination set forth in the independent claims, including the structure and the environment. That is, the claims require displaying, on a graphical user interface, content generated by a child application of a parent application. Further, detecting a quit operation corresponding to a child application. In response to detection the quit operation, suspending display of the content generated by the child application. Moreover, generating a foreground and background switching entry corresponding to the child application. Further still, displaying the foreground and background switching entry on a parent application region of the graphical user interface. Upon detecting a selection of the foreground and background switching entry obtaining the child application task, and resuming display of the content generated by the child application. When the detected selection operation has not been performed within a particular, preset timeframe, ceasing to display the foreground and background switching entry which allows for the resumption of the child content display.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195